Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of April 27, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed a Response on July 27, 2021 leaving all claims unchanged.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

	
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the non-final Office Action have been fully considered but are unpersuasive. These rejections are therefore maintained.
At the top of page 9 of the Response, Applicant broadly asserts that the present claims do not fall within one of the categories of “abstract ideas” enumerated in the 2019 PEG and in any event are integrated into a practical application.  The Examiner disagrees as set forth in the rejection below.
At the middle of page 9 of the Response, Applicant then cites various portions of the present specification in relation to how the claimed invention provides “patient-focused analysis” of a primary diagnoses and co-morbidities that allows for customized guidance to the patient which allegedly “[improves] a particular technology through the use of a new process.”  The Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019)).
Applicant then takes the position that the present claims including meaningful limitations that amount to “significantly more” because “the independent claims recite various specific steps for providing patient assistance information.”  Notwithstanding that Applicant does not explain which particular “specific steps” amount to significantly more, the steps directed to “providing patient assistance information” in the independent claims are part of the at least one abstract idea as discussed in more detail below rather than being “additional limitations.”  
At page 10 of the Response, Applicant again appears to be asserting that the claim limitations directed to “providing assistance information” are part of the “additional elements” and are arranged in a non-generic manner.  The Examiner disagrees because the claim limitations directed to “providing assistance information” are part of the at least one abstract idea (as set forth below, providing assistance information to a user based on co-morbidity predictors relates to managing relations between people (“certain methods of organizing human activity”)).
In relation to Applicant’s position that the non-final Office Action did not set forth a sufficient rationale on step 2B and that therefore the 101 rejection should be withdrawn, it appears that Applicant is taking the position that the Examiner broadly asserted that the claims are all rejected under 101 because all of the claim limitations are “well-known.”  The Examiner disagrees that the non-final Office Action made such a broad, sweeping statement.  The only position the Examiner made regarding conventionality of the claims was in relation to the 
Accordingly, the claim rejection under 35 USC 101 is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Starting at the bottom of page 11 of the Response, Applicant takes the position that “Amini, Spurlock, Levendowski, and Gotthardt, taken in combination, fail to teach of suggest “determining a relative correlation to the co-morbidity for reach predictor of the co-morbidity, the relative correlation comprising a probability conditioned on the comorbidity occurring after the primary diagnosis,” as claimed.”  Then on pages 12-13 of the Response, Applicant asserts that Spurlock, Levendowski, and Gotthardt all fail to teach determining a relative correlation for each predictor of the co-morbidity as claimed.  However, Applicant’s position is moot because the primary reference Amini already discloses this limitation.
Specifically, and as asserted in the non-final Office Action at pages 16-17 as well as in the rejection below, each predictor of the co-morbidity (risk factors of the patient profiles per [0041] and [0114] of Amini) would have some “relative correlation” to the co-morbidity or else it would not be called a “risk factor” in the first place.  Furthermore, [0138] of Amini discusses how the system 10 can discover relationships (“a relative correlation”) between genetic mutations (“predictors”) and certain symptoms or diagnoses (“comorbidities”)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-11 are directed to a method (i.e., a process) and claim 12 is directed to a system (i.e., a machine).  Regarding claims 13-20, the Examiner notes that paragraph [0052] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”.  Accordingly, claims 13-20 are directed to a medium (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC 101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

A system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
reading health data of a user from one or more data sources; 
determining a cohort of the user based on a primary diagnosis of the user, the health data of the user comprising the primary diagnosis; 
determining, by the processor, one or more predictors of progression of the primary diagnosis, each predictor of progression of the primary diagnosis having a relative correlation to the primary diagnosis;
determining a co-morbidity of the primary diagnosis within the cohort, said co-morbidity comprising a health condition co-occurring with the primary diagnosis within the cohort; 
determining one or more predictors of the co-morbidity within the cohort by correlating said one or more predictors of the co-morbidity with the health condition, wherein the one or more predictors comprises one or more health parameters determined to have predictive strength of the co-morbidity;
determining a relative correlation to the co-morbidity for each predictor of the co-morbidity, the relative correlation comprising a probability conditioned on the comorbidity occurring after the primary diagnosis;

providing assistance information to the user based on the one or more predictors of the co-morbidity, the assistance information comprising the one or more predictors of the co-morbidity and one or more recommendation to mitigate the co-morbidity.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining a user cohort (group of people) based on a primary diagnosis (e.g., some chronic condition) of the user, determining “predictors” of progression of the primary diagnosis that are correlated to the primary diagnosis (e.g., lack of health insurance leading to poor control of diabetes), determining a co-morbidity of the primary diagnosis in the cohort (e.g., hypertension), determining “predictors” of the co-morbidity in the form of health parameters (e.g., obesity) with predictive strength of the co-morbidity, determining a relative correlation/probability to the co-morbidity for each predictor of the co-morbidity conditioned on the comorbidity occurring after the primary diagnosis, and then providing assistance information (e.g., updated guidelines) to the user based on the predictors relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because the aforementioned elements include observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.
Accordingly, the claim describes at least one abstract idea.

-In relation to claims 2-6 and 14-16, these claims further define the “determining” steps (which were indicated as being part of the abstract idea) and therefore are directed to “certain methods of organizing human activity” and “mental processes.”
-In relation to claims 7 and 17, these claims call for obtaining user consent to gather health data and therefore relates to managing human behavior/interactions between people (“certain methods of organizing human activity”) and can be performed in the human mind (“mental processes”).
-In relation to claims 9 and 19, these claims call for monitoring user health parameters and then providing updated assistance information which relates to managing human behavior/interactions between people (“certain methods of organizing human activity”) and can be performed in the human mind (“mental processes”).
-In relation to claims 11 and 20, these claims call for monitoring knowledge data and then providing updated assistance information which relates to managing human behavior/interactions between people (“certain methods of organizing human activity”) and can be performed in the human mind (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node (using computers as tools to implement the abstract idea as noted below, see MPEP § 2106.05(f)) to cause the processor to perform a method comprising: 
reading health data of a user from one or more data sources (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
determining a cohort of the user based on a primary diagnosis of the user, the health data of the user comprising the primary diagnosis; 
determining, by the processor (using computers as tools to implement the abstract idea as noted below, see MPEP § 2106.05(f)), one or more predictors of progression of the primary diagnosis, each predictor of progression of the primary diagnosis having a relative correlation to the primary diagnosis;
determining a co-morbidity of the primary diagnosis within the cohort, said co-morbidity comprising a health condition co-occurring with the primary diagnosis within the cohort; 
determining one or more predictors of the co-morbidity within the cohort by correlating said one or more predictors of the co-morbidity with the health condition, wherein the one or more predictors comprises one or more health parameters determined to have predictive strength of the co-morbidity;
determining a relative correlation to the co-morbidity for each predictor of the co-morbidity, the relative correlation comprising a probability conditioned on the comorbidity occurring after the primary diagnosis;
providing to the user, each of the predictors of progression of the primary diagnosis, the respective relative correlation for each predictor of progression of the primary diagnosis, each of the predictors of the co-morbidity, and the respective relative correlation for each predictor of the co-morbidity (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
providing assistance information to the user based on the one or more predictors of the co-morbidity, the assistance information comprising the one or more predictors of the co-morbidity and one or more recommendation to mitigate the co-morbidity.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of providing to the user the various predictors and correlations, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data output) to the abstract idea in a manner that does not meaningfully limit the claim (see MPEP § 2106.05(g)).
Regarding the additional limitations of the computing node, storage medium, program instructions, and processor, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer as a tool to perform the process (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond 
For these reasons, representative independent claim 12 and analogous independent claims 1 and 13 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the at least one abstract idea into a practical application as set forth below:
Dependent claims 8 and 18 specify specific types of data to be manipulated and therefore do no more than generally link use of the abstract idea to a particular technological environment or field of use because they are merely an incidental or a token addition to the claim that do not alter or affect how the process steps are performed (see MPEP § 2106.05(e)).
Furthermore, dependent claim 10 recites that the monitoring is performed by a wearable device and thus merely amounts to using a computer as a tool to perform the process (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitations directed to the computing node, storage medium, program instructions, and processor amount to using computers as a tool to perform the process (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to reading health data of a user from one or more data sources and providing to the user the various predictors and correlations which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0221320 to Amini et al. (“Amini”) in view of U.S. Patent App. Pub. No. 2019/0108912 to Spurlock, III et al. (“Spurlock”), U.S. Patent App. Pub. No. 2008/0146893 to Levendowski et al. (“Levendowski”), and U.S. Patent App. Pub. No. 2012/0130743 to Gotthardt et al. (“Gotthardt”):
Regarding claim 1, Amini discloses a method (Figure 5) comprising:
reading, by a processor, health data of a user from one or more data source (Figures 3-4 and [0110] illustrate/discuss how comorbidity server 12 (where the server includes a processor per [0107]) collects healthcare data of patients from various data sources); 
determining, by the processor, a cohort of the user based on a primary diagnosis of the user, the health data of the user comprising the primary diagnosis ([0115] discusses how a patient’s profile may indicate that a patient has autism or other disease/condition (see [0116]) (“primary diagnosis”) and that almost all patients with autism have comorbidities (where the patients with autism would be a cohort); furthermore, [0016] notes that a patient profile can identify a group of individuals (“cohort”); still further, in order for the patient’s profile to indicate that the patient has autism and as the patient profile is built from the health data collected from the data sources (per [0110]), then the health data would include the primary diagnosis of autism); 
determining, by the processor, one or more predictors of progression of the primary diagnosis, each predictor of progression of the primary diagnosis having a relative correlation to the primary diagnosis ([0119] and [0135] discuss various risk factors (data items) such as demographic data, socioeconomic data, environmental data such as air/water quality, eating/exercise, etc., where at least some of such risk factors would necessarily be “predictors of progression of the primary diagnosis” (e.g., such as progression of the primary diagnosis into comorbidities); furthermore, each risk factor/predictor would necessarily have ;
determining, by the processor, a co-morbidity of the primary diagnosis within the cohort, said co-morbidity comprising a health condition co-occurring with the primary diagnosis within the cohort ([0167]-[0169] discuss capturing comorbidities for patients (cohort) with neurodevelopmental disorders (primary diagnosis) and [0056]-[0057] note that a comorbidity is the simultaneous presence of two chronic conditions/diseases (i.e., co-occurring with the “primary diagnosis”); and
determining, by the processor, one or more predictors of the co-morbidity within the cohort by correlating said one or more predictors of the co-morbidity with the health condition ([0114] discusses how patient profiles are classified with comorbidities, [0041] discusses how patient profiles are built based on risk factors (“predictors”), [0135], [0150] discuss how risk factors are sent to the comorbidity server, and [0142] discusses how a patient profile is assigned to a particular comorbidity profile; accordingly, the risk factors/predictors in the patient profile are correlated with the comorbidity profile (which necessarily includes a health condition), wherein the one or more predictors comprises one or more health parameters determined to have predictive strength of the co-morbidity (in order for the patient profile to be assigned a particular comorbidity profile per [0142] as noted above, the risk factors (which can be exercise/eating habits per [0135] or in other words “health parameters”) that make up the patient profile per [0041] are determined to have some “predictive strength” of the comorbidity of the assigned comorbidity profile; in other words, the risk factors associated with the patient profile are used to predict which comorbidity profile is assigned to the patient profile);
determining a relative correlation to the co-morbidity for each predictor of the co-morbidity... (again, each predictor/risk factor would necessarily have some “relative correlation” to the co-morbidity or else it would not be called a “risk factor” in the first place; furthermore, [0138] discusses how the system 10 can discover relationships (“a relative correlation”) between genetic mutations (“predictors”) and certain symptoms or diagnoses (“comorbidities”));
providing....each of the predictors of progression of the primary diagnosis, the respective relative correlation for each predictor of progression of the primary diagnosis, each of the predictors of the co-morbidity, and the respective relative correlation for each predictor of the co-morbidity ([0144] discusses sending a patient’s comorbidity profile to the patient’s caregiver; furthermore, as comorbidity profiles are built from patient profiles (see [0153]) and as patient profiles include the various predictors/risk factors as noted above, then sending the comorbidity profile necessarily includes providing the predictors; still further, as each predictor necessarily includes some “relative correlation” as discussed above, then providing the predictors/risk factors also necessarily includes providing their respective relative correlations);
providing assistance information ... based on the one or more predictors of the co-morbidity, the assistance information comprising the one or more predictors of the co-morbidity and the one or more recommendations to mitigate the co-morbidity ([0144] discusses providing the patient’s comorbidity profile (which includes comorbidity predictors/risk factors as discussed above) along with recommended corresponding treatments (“recommendations to mitigate the co-morbidity”, collectively, “assistance information”); furthermore, [0151] discusses recommending treatments based on comorbidities).
the relative correlation...conditioned on the comorbidity occurring after the primary diagnosis.
Nevertheless, Spurlock teaches that it was known in the healthcare informatics art to analyze a plurality of data sources ([0011]) to predict future diseases and comorbidities of a patient ([0012]) that occur after the first diagnosis of a disease (primary diagnosis)([0018]) to give health professionals the ability to begin additional testing, to test for conditions that they may not otherwise have been alerted to, and to initiate early treatment ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the relative correlation of Amini to have been conditioned on the comorbidity occurring after the primary diagnosis as taught by Spurlock to give health professionals the ability to begin additional testing, to test for conditions that they may not otherwise have been alerted to, and to initiate early treatment.
Furthermore, while Amini discloses providing the predictors and correlations and the assistance information to the caregiver, Amini appears to be silent regarding providing such information to the user.
Nevertheless, Levendowski teaches ([0051]) that it was known in the healthcare informatics art to provide risk factors/predictions and corresponding recommendations (assistance information based on the risk factors/predictions) to the patient/user so that all stake-holders are aware of the risks thereby improving patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically provided the predictors/correlations/assistance information to the patient/user in the system of Amini as taught 
Still further, Amini appears to be silent regarding the relative correlation specifically comprising a probability.
Nevertheless, Gotthardt teaches ([0106]-[0107] and Figs. 5-1 - 5-9) that it was known in the healthcare informatics art to determine probabilities of comorbidities based on patient data such as ICD diagnoses, medicaments, symptoms, etc. (“predictors” and/or “health parameters”) which advantageously allows patient data to be analyzed for the presence of illnesses more reliably, more efficiently, and faster ([0007]) and provides users (e.g., medical professionals, patients, etc.) with more accurate, patient-specific likelihoods of such diseases/medical conditions occurring with the patient based on their respective symptoms/conditions/health parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the relative correlation of Amini to have been a probability as taught by Gotthardt to advantageously allows patient data to be analyzed for the presence of illnesses more reliably and efficiently provides users (e.g., medical professionals, patients, etc.) with more accurate, patient-specific likelihoods of such diseases/medical conditions occurring with the patient based on their respective symptoms/conditions/health parameters.

Regarding claim 2, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including wherein the cohort is determined based on one or more heath attributes of the user (as noted above, all of the patients having autism for instance 

Regarding claim 3, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including wherein determining the co-morbidity comprises analyzing the cohort (as comorbidity profiles are built from patient profiles (see [0153] of Amini) and has a cohort is made up of a number of patients having respective patient profiles as noted above, then the comorbidity is determined by analyzing the cohort).

Regarding claim 4, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including wherein determining the co-morbidity comprises applying knowledge data (Amini - [0044] notes how comorbidities can be “DSM” based and [0019] notes that DSM stands for Diagnostic and Statistical Manual of Mental Disorders; accordingly, “knowledge data” is applied to determine the co-morbidity).

	Regarding claim 5, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including wherein determining the one or more predictors of the co-morbidity comprises applying a learning system (Amini - [0057] notes that machine learning can be used to classify/reclassify patient profiles (which include risk factors/predictors as discussed above) as being associated with specific comorbidities; accordingly, the machine learning system is applied to determine the risk factors/predictors).

wherein determining the one or more predictors of the co-morbidity comprises statistical analysis of the cohort (Amini - [0137]-[0140] discuss processing various patient profiles (which include risk factors/predictors as discussed above) for numerous patients using various clustering techniques and the like; such techniques would necessarily include some sort of “statistical analysis” of the cohort).
	
Regarding claim 7, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including obtaining consent from the user to gather and/or share health data of the user (Amini - [0170]).

Regarding claim 8, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including wherein the health data of the user comprise clinical data, electronic medical record (EMR) data, genomic data, exogenous data, or knowledge data (see EMRs at top of Figure 3 of Amini).

Regarding claim 9, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, further including monitoring health parameters of the user; and providing updated assistance information upon change in the monitored health parameters of the user (Amini - [0030] and [0054] discuss a feedback cycle whereby user health data is received and then the treatment recommendations (assistance information) are updated/adapted based on the received health data).  

wherein the monitoring is performed by a wearable device of the user (Amini - [0108] notes that the patients can use wearables for the collection of health data).

Regarding claim 12, Amini discloses a system (Figure 2) comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method (Amini - Figures 3-4 and [0110] illustrate/discuss how comorbidity server 12 (where the server includes a processor, memory, storage, software, etc. per [0107], where software would necessarily include program instructions) performs the method of building patient profiles). 
The remaining limitations of claim 12 are rejected in view of the Amini/Spurlock/Levendowski/Gotthardt combination as discussed above in relation to independent claim 1.

Regarding claim 13, Amini discloses a computer program product for providing patient assistance information (Amini - [0144] discusses providing the patient’s comorbidity profile (which includes comorbidity predictors/risk factors as discussed above) along with recommended corresponding treatments (“recommendations to mitigate the co-morbidity”, collectively, “assistance information”); furthermore, [0151] discusses recommending treatments based on comorbidities), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Figures 3-4 and [0110] of Amini illustrate/discuss how comorbidity server 12 (where the server includes a processor, memory, storage, software, etc. per [0107], where software would necessarily include program instructions) performs the method of building patient profiles).
The remaining limitations of claim 13 are rejected in view of the Amini/Spurlock/Levendowski/Gotthardt combination as discussed above in relation to independent claim 1.

Claims 14, 15, 16, 17, 18, and 19 are rejected in view of the Amini/Spurlock/Levendowski/Gotthardt combination as discussed above in relation to claims 2, 5, 6, 7, 8, and 9 respectively.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0221320 to Amini et al. (“Amini”) in view of U.S. Patent App. Pub. No. 2019/0108912 to Spurlock, III et al. (“Spurlock”), U.S. Patent App. Pub. No. 2008/0146893 to Levendowski et al. (“Levendowski”) and U.S. Patent App. Pub. No. 2012/0130743 to Gotthardt et al. (“Gotthardt”) as applied to claims 1 and 13 above, and further in view of U.S. Patent App. Pub. No. 2014/0297297 to Head (“Head”):
Regarding claim 11, the Amini/Spurlock/Levendowski/Gotthardt combination discloses the method of claim 1, and further discloses wherein the health data of the user comprise knowledge data (the top of Figure 3 illustrates, inter alia, health data such as lab results which are necessarily determined based on some guidelines/knowledge data; accordingly, such health data includes knowledge data).
monitoring the knowledge data; and providing updated assistance information upon change in the knowledge data.
Nevertheless Head teaches ([0020]) that it was known in the healthcare informatics art to monitor knowledge data/guidelines to determine whether they have been updated and, in response to such guidelines being updated, update healthcare treatment models.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have monitored the knowledge data/guidelines of the Amini/Spurlock/Levendowski/Gotthardt combination and provided updated assistance information/recommendations upon a change in the knowledge data as taught by Head in order to generate assistance data/recommendations that reflect the most up-to-date guidelines.

	Claim 20 is rejected in view of the Amini/Spurlock/Levendowski/Gotthardt/Head combination as discussed above in relation to claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686   


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686